Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 21-31, and 33-37 are currently pending.  For the reasons disclosed below, Claims 1, 21-31, and 33-37 are hereby allowed.

Allowable Subject Matter
Claims 1, 21-31, and 33-37 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	With regards to 35 U.S.C. 101, Claims 1, 21-31, and 33-37 are patent eligible when considered in view of the 2019 Revised Patent Subject Matter Eligibility Guidance.  
The present invention is not properly interpreted as being directed towards the abstract idea of a mathematical concept because it is not directed towards a mathematical relationship, formula, equation, and/or calculation.  Additionally, the present invention is not reasonably interpreted as being directed towards the abstract idea of a mental process because it is not reasonably interpreted as observations, evaluations, judgments and/or opinions that are reasonably performed in the human mind.  Furthermore, the present invention is not properly interpreted as being directed towards the abstract idea of certain methods of organizing human activity because it is not reasonably interpreted as a fundamental economic principle or practice, 
Furthermore, even assuming, arguendo, that the present invention were directed towards one of the aforementioned abstract ideas, it nonetheless includes additional elements that integrate any purported abstract ideas into a practical application.  Specifically, paragraphs [00001]-[00004] of the present Specification disclose that the present invention recites improvements over conventional systems by improving the formatting of images and privacy/security levels for patient data between various disparate entities.  
For the aforementioned reasons, Claims 1, 21-31, and 33-37 are patent eligible under 35 U.S.C. 101.
Regarding 35 U.S.C. 102 and 103, the following represents the closest prior art references to the present Claims, as well as reasons explaining why the present Claims are distinguished from the closest prior art references:
Muraca (Pub. No. US 2002/0055917) teaches an MCF medical application software comprising a plurality of executable software functions, including video conferencing.  However, Muraca does not teach a plurality of deployment tools and a plurality of runtime engines coupled to the MCF, wherein the deployment tools and runtime engines are configured for a specific platform.  Furthermore, Muraca does not teach that the system includes shared services comprising data extraction options, vertical-specific common functionality.
Javitt (Pub. No. US 2013/0116526) teaches a system that is configured to create a record printout that defines a suitable file format for the printout, as well as enabling a user to define a date range, detection of an error state, and the adjustment of settings.  However, Javitt does not teach the generation of an MCF, a plurality of deployment tools and a plurality of runtime engines coupled to the MCF, wherein the deployment tools and runtime engines are configured for a specific platform.  Furthermore, Javitt does not teach that the system includes shared services comprising data extraction options, vertical-specific common functionality.

For the aforementioned reasons, the rejections of Claims 1, 21-31, and 33-37 under 35 U.S.C. 102 and/or 103 are withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P GO whose telephone number is (571)270-1658. The examiner can normally be reached Monday-Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P GO/Primary Examiner, Art Unit 3686